Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 6/29/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3, 8, 10 and 13-15 are pending and are presented for examination.  
Claims 1, 3, 8, 10 and 13-15 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “one of the notch portions is formed to extend, in the circumferential direction of the rotor, from an area near an outer circumferential side end portion of one of the first nonmagnetic portions, to another area between the outer circumferential side end portion of one of the first nonmagnetic portions and an outer circumferential side end portion of one of the second nonmagnetic portions” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3, 8, 10 and 13-15 are also allowable for depending on claim 1. 

Fig. 6A support the feature.  
.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K. KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571- 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/JOHN K KIM/Primary Examiner, Art Unit 2834